Exhibit 10.3

PLEDGE AND SECURITY AGREEMENT

THIS PLEDGE AND SECURITY AGREEMENT (this “Agreement”) is made as of this 7th day
of April, 2016, by NEXPOINT MULTIFAMILY REALTY TRUST, INC., a Maryland
corporation (“Pledgor”), having an address at 300 Crescent Court, Suite 700,
Dallas, Texas 75201, for the benefit of KEYBANK NATIONAL ASSOCIATION, in its
capacity as Administrative Agent (the “Administrative Agent”) for the lenders
party thereto from time to time (the “Lenders”) under that certain Revolving
Credit Agreement dated as of April 7, 2016 by and among Highland Capital
Management L.P., a Delaware limited partnership and NexPoint Multifamily
Operating Partnership, L.P., a Delaware limited partnership (jointly and
severally, the “Borrower”), the Administrative Agent and Lenders (as may be
amended, modified, restated, or supplemented and in effect from time to time,
the “Credit Agreement”); and

WHEREAS, Pledgor is, or may subsequently become, the legal and beneficial owner
of the Ownership Interests in various entities each of which is the owner of
Real Property owned by Borrower, Parent, or any of their respective Subsidiaries
which is encumbered by a first priority mortgage lien (“Encumbered Property”);
and

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make a
revolving loan to Borrower in the aggregate principal amount of up to
$15,000,000.00 (the “Revolving Loan”), the proceeds of which shall be used for
the acquisition of the Mortgaged Properties; and

WHEREAS, Pledgor wishes to grant pledges and security interests in favor of the
Administrative Agent for the benefit of the Lenders, as herein provided.

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1. Pledge of Collateral. Pledgor hereby pledges and assigns to the
Administrative Agent, and grants to the Administrative Agent, a security
interest in, all of Pledgor’s right, title, and interest in and to the following
(singly and collectively, the “Collateral”):

 

  a. the right to receive Distributions made by any Subsidiary in respect of a
Capital Event to the extent of Pledgor’s Ownership Interests therein; and

 

  b. all Proceeds of any of the foregoing.

Notwithstanding anything to the contrary contained herein, the grant of
Collateral hereunder shall not be deemed to require any individual Subsidiary to
distribute such amounts as would result in such Subsidiary violating any
covenant in any Mortgage Loan Documents.

 

2.

Certain Definitions. Capitalized terms used herein without definition shall have
the respective meanings provided therefor in the Credit Agreement. Terms
(whether or not capitalized) used herein and not defined in the Credit Agreement
or otherwise defined



--------------------------------------------------------------------------------

  herein that are defined in the Uniform Commercial Code as in effect in the
State of New York or other applicable jurisdiction (the “UCC”) have such defined
meanings herein, unless the context otherwise indicates or requires. In
addition, the following terms used herein shall have the following meanings:

 

  a. “Capital Event” means a distribution made to the holder of an Ownership
Interest in any Subsidiary as a result of any financing, sale or other transfer
of any asset of the Subsidiary, or any realization of any distributions on
account of any dividends or return on any preferred or other equity investment
in any Subsidiary.

 

  b. “Distributions” means the declaration of payment of any distribution of
cash or cash flow on account of a Capital Event.

 

  c. “Governmental Authority” means any national, state, or local government,
any political subdivision thereof, or any other governmental,
quasi-governmental, judicial, public, or statutory instrumentality, authority,
body, agency, bureau, or entity or any arbitrator with authority to bind a
Person at law, and any agency, authority, department, commission, board, bureau,
or instrumentality of any of them.

 

  d. “Lien” means any lien, encumbrance, security interest, mortgage,
restriction, charge or encumbrance of any kind.

 

  e. “Loan Documents” means those documents, instruments and agreements
delivered pursuant to the Credit Agreement, and any other document, instrument
or agreement executed to further evidence the Revolving Loan pursuant to the
Credit Agreement, as same may be amended, modified, supplemented, or replaced
from time to time.

 

  f. “Mortgage” means any mortgage, deed of trust, deed to secure debt or other
encumbrance pursuant to which a Person’s right, title and interest in, among
other things, real property, is conveyed to secure an obligation to repay
indebtedness.

 

  g. “Mortgage Loan” means a loan secured by a Mortgage.

 

  h. “Mortgage Loan Documents” means all agreements executed in connection with
a Mortgage Loan.

 

  i. “Ownership Interests” means: (i) the membership interests of any entity
that is a limited liability company; (ii) the shares of stock of any entity that
is a corporation; (iii) the general partnership interest and limited partnership
interests of any entity that is a limited partnership; and (iv) general
partnership interests in any entity that is a general partnership.

 

  j. “Organizational Documents” means for any corporation, partnership, trust,
limited liability company, limited liability partnership, unincorporated
association, business or other legal entity, the documents pursuant to which
such entity has been established or organized, as such documents may be amended
from time to time.

 

  k. “Proceeds” shall have the meaning ascribed to such term in the Uniform
Commercial Code of the State of New York.

 

- 2 -



--------------------------------------------------------------------------------

3. Security for Obligations. This Agreement secures, and the Collateral is
collateral security for, the prompt payment or performance in full when due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand, or otherwise (including the payment of amounts that would become due but
for the operation of the automatic stay under Section 362(a) of the Bankruptcy
Code, 11 U.S.C. § 362(a)), of the obligations under the Credit Agreement and
other Loan Documents, of every nature, now or hereafter existing under or
arising out of or in connection with the Credit Agreement and the other Loan
Documents and all renewals or extensions thereof, whether for principal,
interest, fees, expenses, indemnities, or otherwise, whether voluntary or
involuntary, direct or indirect, absolute or contingent, liquidated or
unliquidated, whether or not jointly owed with others, and whether or not from
time to time decreased or extinguished and later increased, created, or
incurred, and all or any portion of such obligations or liabilities that are
paid, to the extent all or any part of such payment is avoided or recovered
directly or indirectly from the Administrative Agent as a preference, fraudulent
transfer, or otherwise, and all obligations of every nature of Pledgor now or
hereafter existing under this Agreement (all such obligations of Pledgor, being
referred to herein, singly and collectively, as the “Secured Obligations”).

 

4. Intentionally Omitted.

 

5. Representations and Warranties. Pledgor hereby represents and warrants as
follows:

 

  a. Description of Ownership Interests. The Ownership Interests are fully paid
and non-assessable. The Ownership Interests constitute all of the issued and
outstanding Ownership Interests of the Subsidiary owned beneficially or of
record by Pledgor.

 

  b. Ownership of Collateral. (i) Pledgor has a valid and enforceable legal
right to receive the Collateral, free and clear of, and subject to no, pledges,
Liens, security interests, charges, options, restrictions or other encumbrances,
except the pledge and security interest created by this Agreement and Permitted
Encumbrances (as defined in the Credit Agreement), and (ii) Pledgor has the
legal capacity to execute, deliver and perform Pledgor’s obligations under this
Agreement and to pledge and grant a security interest in all of the Collateral.

 

  c.

Governmental Authorizations. No authorization, approval, or other action by, and
no notice to or filing with, any Governmental Authority is required for either
(i) the pledge by Pledgor of the Collateral pursuant to this Agreement and the
grant by Pledgor of the security interest granted hereby, (ii) the execution,
delivery, or performance of this Agreement by Pledgor, or (iii) the exercise by
the Administrative Agent of the voting or other rights, or the remedies in
respect of

 

- 3 -



--------------------------------------------------------------------------------

  the Collateral provided for in this Agreement (except as may be required in
connection with a disposition of Collateral by laws affecting the offering and
sale of securities generally and except as provided in the Senior Loan Documents
(as defined in the Credit Agreement)).

 

  d. Securities. Pledgor acknowledges and agrees that the Collateral is not
“securities” under any federal investment company laws or federal or state
securities laws. None of the Collateral is dealt with or traded on any
securities exchanges or in any securities markets.

 

  e. Creation, Perfection and Priority of Security Interest. By reason of the
acts taken by Pledgor, the Administrative Agent has a first priority, perfected
security interest in the Collateral, and no further or additional acts are
required to create and perfect the Administrative Agent’s security interest in
and lien on the Collateral, and the security interest in and the lien on the
Collateral securing the Administrative Agent is superior in right and priority
to any rights or claims of any other Person. This Agreement constitutes an
authenticated record, and the Administrative Agent is authorized at all times to
file any and all UCC financing statements determined by the Administrative Agent
to be necessary or desirable to perfect its security interest in the Collateral.

 

  f. No Other Financing Statements. Other than the UCC financing statements
delivered and filed by Pledgor and in connection with securing the Collateral,
there is no financing statement (or similar statement or registration under the
laws of any jurisdiction) now on file or registered in any public office
covering any interest of Pledgor or any other Person in the Collateral or
intended so to be.

 

  g. Encumbered Property. Each Subsidiary identified in Schedule A is the owner
of Encumbered Property. Pledgor does not have any Ownership Interest in any
entity that owns Encumbered Property that is not also a Subsidiary identified on
Schedule A.

 

  h. Other Information. All information heretofore, herein or hereafter supplied
to the Administrative Agent by Pledgor with respect to the Collateral is
accurate and complete in all material respects.

 

6. Assurances and Covenants of Pledgor.

 

  a. Transfers and Other Liens. Pledgor shall not:

 

  i. sell, assign (by operation of law or otherwise), pledge, or hypothecate or
otherwise dispose of, or grant any option with respect to, any of the
Collateral, except to the Administrative Agent hereunder; or

 

  ii. create or suffer to exist any Lien upon or with respect to any of the
Collateral, except for the Lien created hereunder and any Permitted
Encumbrances.

 

- 4 -



--------------------------------------------------------------------------------

  b. Covenants of Pledgor. Pledgor covenants and agrees that so long as any
Secured Obligation is outstanding:

 

  i. Pledgor shall not vote for, or agree or consent to, the sale, transfer,
pledge or encumbrance of the Collateral except as otherwise explicitly permitted
pursuant to Section 6(a).

 

  ii. Pledgor shall not vote for, or agree or consent to, the discontinuance of
the business or the dissolution or liquidation of the Subsidiary.

 

  iii. Pledgor shall not vote for, or agree or consent to, any modifications to
the Organizational Documents of the Subsidiary with respect to the timing or
amount of any Distributions

 

  iv. Pledgor shall within the applicable limitations of any Mortgage Loan
Documents cause the Subsidiary to make Distributions in connection with a
Capital Event to the Pledgor.

 

  v. Pledgor shall not enter into any agreements which restrict, limit or
otherwise impair the timing or amount of any Distributions.

 

  c. Pledge Encompasses Additional Collateral Subsequently Acquired. If:
(i) Pledgor obtains the Ownership Interests of any entity that owns Encumbered
Property; or (ii) any Subsidiary of Pledgor grants a Mortgage on previously
unencumbered Property, the Collateral shall automatically and without the need
to execute any further documentation, be deemed and construed to encompass any
Collateral that may be derived on account of a Capital Event with respect to
entity and/or Subsidiary and the failure of Pledgor to execute any additional
documents with respect to subsequently additional Collateral shall not impair,
to the greatest extent permitted by law, the security interest of the
Administrative Agent therein or otherwise adversely affect the rights and
remedies of the Administrative Agent with respect thereto.

 

  d. Taxes and Assessments. Pledgor shall pay promptly when due all taxes,
assessments, and governmental charges or levies imposed upon, and all claims
against, the Collateral, except to the extent the validity thereof is being
contested in good faith and by appropriate proceedings and in which reserves or
other appropriate provisions have been made or provided therefor; provided that
Pledgor shall in any event pay such taxes, assessments, charges, levies, or
claims not later than five (5) days prior to the date of any proposed sale under
any judgement, writ, or warrant of attachment entered or filed against Pledgor
or any of the Collateral as a result of the failure to make such payment.

 

  e.

Further Assurances. Pledgor shall from time to time, at the expense of Pledgor,
promptly execute and deliver all further instruments and documents, and take all
further reasonable action, that may be reasonably necessary or desirable, or
that the Administrative Agent may reasonably request, in order to give full
effect to this Agreement and to perfect and protect any security interest
granted or

 

- 5 -



--------------------------------------------------------------------------------

  purported to be granted hereby or to enable the Administrative Agent to
exercise and enforce its rights and remedies hereunder with respect to any
Collateral, provided that such further instruments, documents and action are
consistent with this Agreement.

 

  f. Warranty of Title to Collateral. Pledgor covenants that Pledgor will defend
its rights and title in the Collateral against the claims and demands of all
Persons whomsoever. Pledgor further covenants that Pledgor will have the like
title to and right to pledge and grant a security interest in the Collateral
hereafter pledged or in which a security interest is granted to the
Administrative Agent, hereunder and will likewise defend its rights therein.

 

  g. Good Standing. Pledgor will at all times be duly organized and is, and will
at all times be, validly existing, in good standing, and qualified to do
business in each jurisdiction where required. Pledgor will at all times have all
requisite power to own its property and conduct its business as now conducted
and as presently contemplated.

 

7. Intentionally Omitted.

 

8. Intentionally Omitted.

 

9. Standard of Care. The powers conferred on the Administrative Agent hereunder
are solely to protect its interest in the Collateral and shall not impose any
duty upon it to exercise any such powers. Except for the exercise of reasonable
care in the custody of any Collateral in its possession and the accounting for
moneys actually received by it hereunder, the Administrative Agent shall have no
duty as to any Collateral, it being understood that the Administrative Agent
shall have no responsibility for (a) ascertaining or taking action with respect
to calls, conversions, exchanges, maturities, tenders, or other matters relating
to any Collateral, whether or not the Administrative Agent has or is deemed to
have knowledge of such matters, (b) taking any necessary steps (other than steps
taken in accordance with the standard of care set forth above to maintain
possession of the Collateral) to preserve rights against any parties with
respect to any Collateral, (c) taking any necessary steps to collect or realize
upon the Secured Obligations or any guaranty therefor, or any part thereof, or
any of the Collateral, or (d) initiating any action to protect the Collateral
against the possibility of a decline in market value. In no event shall the
standard of care imposed upon the Administrative Agent hereunder exceed the
minimum applicable standard of care imposed under Section 9-207 of the UCC.

 

10.

Waiver of Defenses; Secured Obligations Not Affected. Pledgor hereby waives and
agrees not to assert or take advantage of any defense based on: (i) except for a
breach of the standard of care set forth in Section 9, any lack of diligence by
the Administrative Agent in collection, protection or realization upon any
Collateral; (ii) the failure to make or give notice of presentment and demand
for payment, or failure to make or give protest and notice of dishonor or of
default (other default notices specifically required pursuant to Article VII of
the Credit Agreement) to Pledgor or to any other party with respect to the
Secured Obligations; (iii) any exculpation of liability of any party contained
in the

 

- 6 -



--------------------------------------------------------------------------------

  Loan Documents; (iv) the failure of the Administrative Agent to perfect any
security or to extend or renew the perfection of any security; (v) any
valuation, stay, moratorium law or other similar law now or hereafter in effect
or any right to require the marshalling of assets of Pledgor; and (vi) any
fraudulent, illegal or improper act by the Subsidiary or Pledgor.

 

11. Remedies.

 

  a. If any Event of Default shall have occurred and be continuing under the
Loan Documents, then the Administrative Agent may exercise in respect of the
Collateral, in addition to all other rights and remedies provided for herein or
otherwise available to it, all the rights and remedies of a secured party on
default under the UCC (whether or not the UCC applies to the affected
Collateral), and the Administrative Agent may also in its sole discretion,
without notice except as specified below, sell the Collateral or any part
thereof in one or more parts at public or private sale, at any exchange or
broker’s board or at any of the Administrative Agent’s offices or elsewhere, for
cash, on credit, or for future delivery, at such time or times and at such price
or prices and upon such other terms as the Administrative Agent may deem
commercially reasonable, irrespective of the impact of any such sales on the
market price of the Collateral. The Administrative Agent may be the purchaser of
any or all of the Collateral at any such sale and the Administrative Agent shall
be entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such public
sale, to use and apply any of the Secured Obligations as a credit on account of
the purchase price for any Collateral payable by the Administrative Agent at
such sale. Each purchaser at any such sale shall hold the property sold
absolutely free from any claim or right on the part of Pledgor. Pledgor agrees
that, to the extent notice of sale shall be required by law, at least ten
(10) Business Days’ notice to Pledgor of the time and place of any public sale
or the time after which any private sale is to be made shall constitute
reasonable notification. The Administrative Agent shall not be obligated to make
any sale of Collateral regardless of notice of sale having been given. The
Administrative Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.

 

  b.

Pledgor recognizes that, by reason of certain prohibitions contained in the
Securities Act of 1933, as from time to time amended (the “Securities Act”), and
applicable state securities laws, the Administrative Agent may be compelled,
with respect to any sale of all or any part of the Collateral conducted without
prior registration or qualification of such Collateral under the Securities Act
and/or such state securities laws, to limit purchasers to those who will agree,
among other things, to acquire the Collateral for their own account, for
investment and not with a view to the distribution or resale thereof. Pledgor
acknowledges that any such private sales may be at prices and on terms less
favorable than those obtainable through a public sale without such restrictions
(including, without

 

- 7 -



--------------------------------------------------------------------------------

  limitation, a public offering made pursuant to a registration statement under
the Securities Act) and, notwithstanding such circumstances, Pledgor agrees that
any such private sale shall be deemed to have been made in a commercially
reasonable manner and that the Administrative Agent shall have no obligation to
engage in public sales and no obligation to delay the sale of any Collateral for
the period of time necessary to permit the issuer thereof to register it for a
form of public sale requiring registration under the Securities Act or under
applicable state securities laws, even if such issuer would, or should, agree to
so register it.

 

  c. If the Administrative Agent determines to exercise its right to sell any or
all of the Collateral, then, upon the Administrative Agent’s written request,
the Subsidiary shall furnish to the Administrative Agent such information as the
Administrative Agent may reasonably request of Pledgor concerning Pledgor and
the Collateral granted by Pledgor.

 

12. Application of Proceeds. Except as expressly provided elsewhere in this
Agreement, all proceeds received by the Administrative Agent in respect of any
sale of, collection from, or other realization upon all or any part of the
Collateral may, in the discretion of the Administrative Agent, be held by the
Administrative Agent as Collateral for, and/or then, or at any time thereafter,
applied in full or in part by the Administrative Agent against, the Secured
Obligations in the following order of priority:

FIRST: As provided for in the Loan Documents, and all reasonable amounts for
which the Administrative Agent is entitled to indemnification hereunder and all
advances made by the Administrative Agent hereunder for the account of Pledgor;
and

SECOND: To the payment to or upon the order of Pledgor, or to whosoever may be
lawfully entitled to receive the same or as a court of competent jurisdiction
may direct, of any surplus then remaining from such proceeds.

 

13. Legal Fees, Costs and Expenses. Pledgor further agrees to pay upon demand
all Costs reasonably incurred by the Administrative Agent, or its successors or
assigns, in connection with enforcing any of the rights or remedies of the
Administrative Agent or its successors or assigns, under or with respect to this
Agreement including, but not limited to, attorneys’ reasonable fees and the
reasonable out-of-pocket expenses and disbursements of such attorneys.

 

14.

Continuing Security Interest; Transfer of Revolving Loan. This Agreement shall
create a continuing security interest in the Collateral and shall (a) remain in
full force and effect until the payment in full of all Secured Obligations and
the cancellation or termination of the Credit Agreement, (b) be binding upon
Pledgor, and Pledgor’s legal representatives, successors and assigns, and
(c) inure, together with the rights and remedies of the Administrative Agent
hereunder, to the benefit of the Administrative Agent and its successors,
transferees, and assigns. Without limiting the generality of the foregoing
clause (c), the Administrative Agent may assign or otherwise transfer the
Revolving Loan held by it to any other Person, and such other Person shall
thereupon become vested with all the benefits in respect thereof granted to the
Administrative Agent herein or otherwise.

 

- 8 -



--------------------------------------------------------------------------------

  Upon the indefeasible payment in full of all Secured Obligations, the security
interest granted hereby shall terminate and all rights to the Collateral shall
revert to Pledgor. Upon any such termination the Administrative Agent will, at
Pledgor’s expense, execute and deliver to Pledgor such documents as Pledgor
shall reasonably request to evidence such termination and Pledgor shall be
entitled to the return, upon Pledgor’s request and at Pledgor’s expense, against
receipt and without recourse to the Administrative Agent, of such of the
Collateral as shall not have been sold or otherwise applied pursuant to the
terms hereof.

 

15. Amendments, Etc. No amendment, modification, termination, or waiver of any
provision of this Agreement, and no consent to any departure by Pledgor from the
terms and conditions hereof, shall in any event be effective as to Pledgor
unless the same shall be in writing and signed by the Administrative Agent and,
in the case of any such amendment or modification, by Pledgor. Any such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which it was given.

 

16. Failure or Indulgence Not Waiver; Remedies Cumulative. No failure or delay
on the part of the Administrative Agent in the exercise of any power, right, or
privilege hereunder shall impair such power, right, or privilege or be construed
to be a waiver of any default or acquiescence therein, nor shall any single or
partial exercise of any such power, right, or privilege preclude any other or
further exercise thereof or of any other power, right, or privilege. All rights
and remedies existing under this Agreement are cumulative to, and not exclusive
of, any rights or remedies otherwise available.

 

17. Severability. In case any provision in or obligation under this Agreement
shall be invalid, illegal, or unenforceable in any jurisdiction, the validity,
legality, and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

 

18. Headings. Section and subsection headings in this Agreement are included
herein for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose or be given any substantive effect.

 

19. Counterparts. This Agreement may be executed in one or more counterparts and
by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.

 

20.

Marshalling. The Administrative Agent shall not be required to marshal any
present or future security for (including, but not limited to, this Agreement
and the Collateral), or other assurances of payment of, the Secured Obligations
or any of them, or to resort to such security or other assurances of payment in
any particular order. All of the Administrative Agent’s rights hereunder and in
respect of such security and other assurances of payment shall be cumulative and
in addition to all other rights, however existing or arising. To the extent that
lawfully permissible, Pledgor hereby agrees that

 

- 9 -



--------------------------------------------------------------------------------

  the Administrative Agent will not invoke any law, doctrine, or principle
relating to the marshalling of collateral that might cause delay in or impede
the enforcement of the Administrative Agent’s rights under this Agreement or
under any other instrument evidencing any of the Secured Obligations or under
which any of the Secured Obligations is outstanding or by which any of the
Secured Obligations is secured or payment thereof is otherwise assured, and, to
the extent that Pledgor lawfully may, Pledgor hereby irrevocably waives the
benefits of all such laws.

 

21. Notices, Etc. Any notice or other communication in connection with this
Agreement shall be in writing, and shall be delivered in accordance with the
provisions of the Credit Agreement.

 

22. Governing Law. This Agreement has been delivered to and accepted by the
Administrative Agent and will be deemed to be made in the State of New York.
THIS AGREEMENT WILL BE INTERPRETED AND THE RIGHTS AND LIABILITIES OF THE PARTIES
HERETO DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES OF NEW YORK STATE LAW OTHER THAN §5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW. Pledgor hereby irrevocably consents to
the exclusive jurisdiction of any state or federal court in New York, New York;
provided that nothing contained in this Agreement will prevent the
Administrative Agent from bringing any action, enforcing any award or judgment
or exercising any rights against Pledgor, against any security or against any
property of Pledgor within any other county, state or other foreign or domestic
jurisdiction. The Administrative Agent and Pledgor agree that the venue provided
above is the most convenient forum for both the Administrative Agent and
Pledgor. The Pledgor waives any objection to venue and any objection based on a
more convenient forum in any action instituted under this Agreement.

[Remainder of page intentionally left blank; signature pages follow]

 

- 10 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound, Pledgor has caused this
Agreement to be executed as of the date first above written.

 

PLEDGOR:

NEXPOINT MULTIFAMILY REALTY

TRUST, INC.,

a Maryland corporation

By:  

/s/ Matt McGraner

Name:   Matt McGraner Title:   COO/EVP – Investments

 

[Signature Page to Pledge Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

 

Schedule A-1